Citation Nr: 0820804	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for facial acne.

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for laparoscopic 
bilateral tubal fulguration.

7.  Entitlement to service connection for bilateral plantar 
fasciitis with calcaneal bone spur.

8.  Entitlement to service connection for proteinuria.

9.  Entitlement to service connection for 
hypercholesterolemia.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Winston Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The Board notes that during proceedings before the RO, the 
veteran was represented by a state veteran's service 
organization.  That representation was revoked by the 
organization in February 2008 upon certification of the 
appeal to the Board.


FINDINGS OF FACT

1.  Essential hypertension was first manifested to a 
compensable degree during the first post service year.

2.  A heart murmur was not first manifested during active 
duty service, nor was it manifested to a compensable degree 
within the first post service year; the preponderance of the 
evidence is against a finding that currently diagnosed heart 
murmur is related to service.

3.  Facial acne was not first manifested during active duty 
service, and the preponderance of the evidence is against a 
finding that currently diagnosed acne is related to service.

4.  There is no current, chronic eczema condition diagnosed.

5.  There is no current, chronic tinea pedis condition 
diagnosed.

6.  A laparoscopic bilateral tubal fulgaration was not 
performed during active duty service, and the preponderance 
of the evidence is against a finding that the procedure was 
related to service.

7.  Neither plantar fasciitis nor a calcaneal bone spur were 
first manifested during active duty service, and the 
preponderance of the evidence is against a finding that the 
currently diagnosed foot condition is related to service.

8.  Proteinuria is not a disease or disability for VA 
compensation purposes.

9.  Hypercholesterolemia is not a disease or disability for 
VA compensation purposes.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  Service connection for a heart murmur is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

3.  Service connection for facial acne is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Service connection for eczema is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  Service connection for tinea pedis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  Service connection for laparoscopic bilateral tubal 
fulgaration is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

7.  Service connection for bilateral plantar fasciitis with 
calcaneal bone spur is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

8.  Service connection for proteinuria is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

9.  Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in her possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

The VCAA duty to notify, however, was otherwise fully 
satisfied by way of letters sent to the appellant in November 
2004, March 2005, and May 2005 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.

VA additionally has a duty to assist the veteran in the 
development of the claims.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained complete service 
treatment records and dependent treatment records from the 
service department.  The veteran has not identified any 
outstanding VA treatment.  The veteran submitted releases for 
the records of a number of private doctors, and the RO has 
obtained those records as identified by the veteran.  The 
appellant was afforded a VA contract medical examination in 
September 2005; examination was not provided regarding some 
claimed disabilities in light of clear evidence of record 
showing no possible nexus to service or no legal entitlement.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection, Generally

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  In this case, the claimed disabilities of 
hypertension and a heart murmur, which is considered a form 
of valvular heart disease, are chronic diseases subject to 
presumptive service connection.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Hypertension

A review of service treatment records reveals that upon entry 
into service in 1988, the veteran's blood pressure was 
110/70.  On examination for clearance to work in proximity to 
ionizing radiation in 1989, blood pressure was 122/64.  
Doctors noted elevated blood pressure of 148/82 in May 1990 
while treating the veteran for a urinary tract infection; 
pressure had fallen to 118/60 shortly thereafter.  In July 
1990, a 138/90 reading was taken.  The veteran complained of 
headaches and dizziness in December 1990, and blood pressures 
of 146/102 and 146/98 were noted.  A family history of high 
blood pressure was noted at that time.  During the same 
appointment, manual reading of 128/80 (supine) and 132/82 
(sitting) were recorded.  An upper respiratory infection was 
diagnosed at that time.  In May 1991, the veteran was nine 
weeks pregnant, and her blood pressure was 130/80.  She was 
admitted to the hospital with gestational hypertension.  
Readings of 148/108 and 150/102 were noted.  At discharge in 
November 1991, her blood pressure had returned to the 120/80 
range with bedrest.  Blood pressures remained in that range 
following the child's birth.  On July 1992 separation 
examination, a blood pressure of 134/96 was recorded, which 
the examiner described as borderline hypertension.  At no 
time during service was the veteran placed on medication or 
blood pressure control, nor was a diagnosis of essential 
hypertension ever made.

Following the veteran's discharge from service, she was 
treated as a dependent at a Naval facility.  In May 1993, her 
blood pressure was recorded as 138/93 on admission for a 
procedure.  The admitting nurse noted that the veteran took 
verapamil, a blood pressure medication, but had not taken it 
that day.  Following the procedure, blood pressure was 140/98 
and 150/104.

Private medical records establish that in May 1996, the 
veteran required treatment for very elevated blood pressure.  
It was 190/140 on initial, emergency treatment.  She reported 
that following service, she had stopped taking medication for 
her blood pressure, and had not sought treatment.  She 
monitored herself sporadically using public pressure 
machines, as at Wal-Mart, and her blood pressure was always 
elevated.  Following ten days of medication, her blood 
pressure was 160/98.  Control of hypertension was eventually 
established with medication, and records confirm continued 
private treatment, though private providers note compliance 
problems.

During a September 2005 VA contract examination, the examiner 
noted that the veteran took medication for hypertension.  He 
reviewed the private and service treatment records, and noted 
elevated blood pressures during the veteran's pregnancy.  The 
doctor did not review dependent treatment records from 1993, 
as these were received after the examination was conducted.  
The veteran reported that she was not sure if she had taken 
medication during service, but did so now.  The examiner 
noted that private records reflect a lack of compliance with 
medication regimens.  Blood pressure readings of 200/129 and 
199/102 were reported during the examination.  The veteran 
was urged to seek immediate medical attention, but declined.  
The examiner noted that the veteran did have the acute and 
temporary condition of gestational hypertension during 
service, but he opined that the record did not reflect 
consistent blood pressures in excess of 140/90 before or well 
after pregnancy, and it was therefore less likely as not that 
the veteran's hypertension started in service.

The Board finds that although the veteran did have the 
temporary condition of gestational hypertension during 
service, the evidence also adequately establishes a diagnosis 
of essential hypertension, unrelated to pregnancy, during the 
veteran's first post service year.  Service treatment records 
show a general trend towards higher blood pressures; on 
separation, the veteran had borderline hypertension.  The VA 
contract examiner noted this trend.  Further, dependent 
medical records from May 1993 establish that the veteran was 
in fact taking medication for hypertension.  Blood pressure 
readings from that time show diastolic readings at or over 
100.  There is no documentation of blood pressures between 
then and May 1996, but the veteran's lay report of elevated 
blood pressure readings on public machines are considered 
credible and competent.  The veteran can report the systolic 
and diastolic readings shown by the automated machine without 
relying on any specialized knowledge.  As of May 1993, the 
Board therefore finds that hypertension was manifested to a 
compensable degree, and service connection is warranted on 
the basis of the presumption of service connection for 
chronic diseases.  38 C.F.R. §§ 3.307, 3.309(a).



Heart Murmur

A review of service medical records reveals no treatment for, 
complaint of, or testing demonstrating a heart murmur or any 
other cardiac condition.  Private medical records from Dr. 
LBS dated in July 1996 indicate that a heart murmur was 
detected.  The doctor stated, "My old notes did not mention 
any murmur.  I suspect this is new." Notes from May 1996 
confirm that no gallops, rubs, or murmurs were heard at that 
time.  Testing showed mitral valve regurgitation; in October 
1996, the murmur was stable.  Later private doctors, 
including those at the RMF Medical Center, report a diagnosis 
of murmur by history, but on repeated physical examinations 
from October 1997 to August 2006 note no murmurs are 
detected.

The September 2005 VA contract examiner reported detecting no 
murmurs or thrills, although there was an indication of 
ischemic disease and a left axis depression.

Service connection for a heart murmur must be denied on both 
direct and presumptive grounds.  There is no diagnosis or 
evidence of a heart murmur in service, and private medical 
records establish that the first sign of the claimed 
condition arose in 1996, four years after separation form 
service and beyond the applicable one year presumptive 
period.  Current medical evidence in fact does not even show 
any current diagnosis.  With no showing of a murmur during 
service or for years thereafter, no showing of a current 
murmur, and no medical evidence indicating that the condition 
noted in 1996 had any relation to service, the veteran's 
claim for service connection for a heart murmur must be 
denied.

Facial Acne

Service medical records show no treatment for or diagnosis of 
facial acne.  The veteran was treated for other skin 
conditions in service, including heat rash, dermatitis, and 
eczema, but at no time was acne diagnosed.  Further, no skin 
condition of the face was ever indicated.  On the July 1992 
separation examination, the veteran corrected a notation by 
the examiner indicating no identifying marks or scars.  She 
reported a mole on her back, a scar of the left knee, and a 
small scar under her chin; she did not report any acne or 
other mark on the face.

Post service treatment records first report acne in June 
2001.  A private dermatologist, Dr. WEM, described multiple 
inflammatory papules and comedones over the face.  Acne 
vulgaris was diagnosed.  Private records from Dr. WEM and 
later from Dr. DCP reveal continued, intermittent treatment 
for acne through 2006.  Neither doctor indicates any 
relationship to service, nor does either refer to a date of 
onset prior to 2001.  Furthermore, no competent medical 
evidence of record otherwise links the veteran's acne to 
service.

In short, acne was not shown during service, at separation, 
or for years thereafter, and the acne diagnosed since 2001 
has not been related by competent medical evidence to any 
aspect of the veteran's period of service.  In the absence of 
any evidence of a nexus to service, service connection for 
facial acne must be denied.

Eczema

As was noted above, service medical records do show treatment 
in service for eczema.  In January 1989, while on active 
duty, the veteran complained of a pruritic, scaly rash on her 
legs, arms, and abdomen.  A fungal dermatitis was suspected, 
but a dermatologist diagnosed eczema and prescribed use of 
medicated lotions and moisturizers.  The condition was noted 
on her trunk and extremities.  By February 1989, doctors 
noted that the veteran had a "complete clearing of dry 
skin" and the rash was resolved.  In July 1990, the veteran 
was treated for a heat rash around her neck, at the collar 
line, and in November 1990 she was treated for pityriasis 
rosea of the neck, arms, and shoulders 

Treatment records following service reveal periodic treatment 
for a variety of skin conditions, of various areas.  The 
first episode was for a rash of the chest in July 1996.  Dr. 
LBS could not obtain a sample testing, but stated it was 
consistent with a tinea.  Notes from August 1996 show the 
rash was completely resolved.  In February 1999, the veteran 
was treated for dermatitis of the hand by RMF Medical Center.  
In April 2004, a private dermatologist, Dr. DCP, diagnosed 
pityriasis rosea, which resolved in two weeks with ointment.  
No rashes of any type were observed in October 2004, but in 
February 2005, Dr. WEM noted dryness of the legs and 
diagnosed asteotosis.  Treatment records indicate that each 
skin condition resolved with treatment over a short period, 
and in no instance does any doctor identify any diagnosis as 
a chronic disease.  In November 2006 treatment records from 
Dr. DCP, no condition other than acne of the head and neck 
was reported.

On September 2005 VA contract examination, the veteran 
reported that she began having itchy areas on her body in 
1988.  She changed her soap, and this helped.  More recently, 
until April 2004, she had been using Naftin, an antifungal 
ointment. Physical examination showed healthy skin in 
appearance, texture, and pigmentation.  There were no surface 
lesions observed.  No eczema was seen anywhere on the skin, 
and there was no evidence of active infection.  The examiner 
stated that there was no evidence that the veteran currently 
had eczema.

The Board finds that service connection must be denied in the 
absence of a diagnosis of eczema.  Although service treatment 
records do show an in-service diagnosis of eczema, the 
condition was successfully treated at that time.  No doctor 
relates any of the multiple post-service acute diagnoses to 
the in-service rashes, and  more importantly, no chronic 
residuals are currently demonstrated by the evidence of 
record.   The Court has held that there can be no valid claim 
without proof of a present disability.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992);   Rabideau  v. Derwinski, 2 Vet. App. 
141 (1992).  Here, there is no current diagnosis of eczema, 
and the claim for service connection for disability due to 
eczema must be denied.  

Tinea Pedis

Service medical records reveal that the veteran was diagnosed 
with bilateral tinea pedis in July 1989.  She complained of 
scaling and pruritis between her toes, confirmed on physical 
examination.  Soaks followed by medication were prescribed.  
No further treatment or complaints for tinea pedis are noted 
in service medical records.  On separation examination, no 
skin condition of the feet is reported; the veteran did 
complain of "foot trouble" of the left foot.

Private treatment records subsequent to service also show 
treatment for dry scaly skin of the feet in August 1994 by 
Dr. CGP, a podiatrist.  He diagnosed dermatophytosis.  He 
continued to treat the infection of the toenails in October 
1994.  The veteran asked Dr. LBS about a possible toenail 
fungus infection in October 1996, but the doctor stated that 
tinea was "questionable" until a sample and culture could 
be obtained.  There is no indication the veteran followed up 
with this request; she did no appear for a December 1996 
appointment.  A diagnosis of tinea pedis was noted in 
February 2005, by Dr. SK, a podiatrist and Dr. WEM, a 
dermatologist; each prescribed medicated ointments.  

At the time of a September 2005 VA contract examination, the 
veteran reported that her feet began to itch during boot 
camp, and that she was given medication for her athlete's 
foot which resolved the condition.  She also recently used 
Naftin for tinea pedis, as prescribed by a private 
podiatrist.  On physical examination, however, no 
abnormalities of the skin were noted.  The feet were 
specifically noted to be normal, with no sign of infection.  
The examination revealed no current active infection.    The 
examiner opined that there was no current disability.

As noted above, service connection must be denied in the 
absence of any current, chronic disability.  Although the 
veteran was treated for tinea pedis in service, the medical 
evidence of record indicates that the July 1989 infection was 
successfully treated and completely resolved.  The post 
service treatment in 1994 does not indicate any nexus to 
service, and the specific diagnosis, dermatophytosis of the 
toenails, affects a different area than that treated in 
service.  Importantly, private treatment records show no 
evidence of any treatment for an ongoing skin condition or 
infection of the feet from 1994 to 2005, when tinea pedis was 
again diagnosed.  That infection appears to have been acute, 
and resolved completely with treatment, as shown by the 
September 2005 VA examination and subsequent private 
treatment records.  

With the complete absence of any medical evidence of a 
current disability involving tinea pedis, and no medical 
evidence showing chronic residuals of any prior bout with 
that condition, the claim for service connection for tinea 
pedis must be denied.

Laparoscopic Bilateral Tubal Fulguration

In 1993, following her discharge from service, the veteran 
underwent an elective laparoscopic procedure to end her 
fertility.  She stated to doctors at the time that because 
she had so many problems during her pregnancy (including pre-
eclampsia) and because she was currently hypertensive, she 
did not want any more pregnancies.  Records from the 
procedure establish that it was an elective procedure; no 
doctor has ever indicated that sterilization was medically 
required.

For multiple reasons, service connection must be denied.  

First, the surgery did not take place during service or for 
any reasons related to the veteran's period of service.  
Although here the veteran has stated that her sterilization 
was desired in order to avoid possible complications of 
pregnancy stemming from her hypertension, there is no 
evidence that the procedure was medically required or even 
advised.  Records of the procedure in fact stress that the 
tubal fulguration was elective.  

Second, elective procedures and their intended residuals 
cannot be considered injuries.  Consent was given, and the 
intended consequences followed.  In certain instances, 
service connection may be granted for complications or 
unusual residuals of a procedure, but the expected and 
desired result of an operation, which was not medically 
required or advised, cannot form the basis for entitlement to 
compensation.  Also, there has been no medically identified 
residual disability of this procedure.

Without a current disability, related by competent medical 
evidence to her period of service, there is no basis for 
granting the veteran's claim for service connection for the 
surgery or its residuals.  See  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Plantar Fasciitis and Calcaneal Bone Spur

Service treatment records reveal that on entry into service, 
there was no disability of the feet noted.  The report of an 
April 1988 examination showed normal feet, and the veteran 
registered no subjective complaints.  The veteran complained 
of right foot heel pain in July 1989; Achilles tendinitis was 
diagnosed.  She repeated her allegation of foot trouble 
during a November 1989 examination; she reported foot pain 
from calluses.  On July 1992 examination for separation from 
service, the veteran reported having left foot trouble in 
June 1992.

Private treatment records reveal that in May 1998, the 
veteran complained of left foot pain; she reported that as an 
infant she had an extra toe surgically removed, and was 
worried about a possible growth at that site.  The treating 
podiatrist stated that the foot was normal in that respect.  
In February 2005, the veteran again reported to a podiatrist 
that she had an extra toe removed at birth, and complained of 
pain over the fifth metatarsal head.  Additionally, she 
reported heel pain on the left.  The podiatrist noted 
severely collapsed arches with tight plantar fascia and tight 
Achilles tendon.  A mild heel spur was shown on x-ray, as 
well as an enlarged metatarsal head.  

The Board finds that service connection for a bilateral foot 
disability is not warranted.  Although the veteran was 
treated in service for unspecified foot pain at the end of 
her term of service, subsequent records fail to demonstrate 
any continuity of complaints or chronicity of treatment for 
the feet.  There is some soreness at the left fifth 
metatarsal, which private doctors have stated is not a 
problem, and have related to a congenital defect of the feet.  
The fallen arches noted in 2005 were not found in service, 
nor was there any finding of a heel spur in service.  Medical 
records establish that no chronic foot disability arose in 
service, and that any current foot disability began long 
after separation from service.  

In the absence of medical evidence linking the current 
disorder to some aspect of the veteran's period of service, 
the claim must be denied.

Proteinuria and Hypercholesterolemia

Proteinuria and hypercholesterolemia are laboratory findings 
and not diagnoses of specific disabilities.  Neither 
proteinuria nor hypercholesterolemia are disabilities subject 
to service connection.  

Service connection is granted for disabilities.  There must 
be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The term "disability" as used in Chapter 11, 
and specifically in § 1110, which provides compensation, 
should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Therefore, not every 
medical finding is a disability within the meaning of the law 
and regulations providing benefits.  38 C.F.R. §§ 3.303, 4.9 
(2007).  The Court has affirmed that it is permissible for VA 
to interpret and refine what is meant by "disability" in 
section 1110.  See Palczewski v. Nicholson, 27 Vet. App. 174 
( 2007).  VA has determined that laboratory findings such as 
proteinuria or elevated cholesterol are not disabilities for 
compensation purposes.  61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).  Therefore, this claim must be denied as a matter of 
law.    


ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

Service connection for a heart murmur is denied.

Service connection for facial acne is denied.

Service connection for eczema is denied.

Service connection for tinea pedis is denied.

Service connection for laparoscopic bilateral tubal 
fulguration is denied.

Service connection for bilateral plantar fasciitis with 
calcaneal bone spur is denied.

Service connection for proteinuria is denied.

Service connection for hypercholesterolemia is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


